JUVENILE COURT PROCEDURAL RULES COMMITTEE
                              FINAL REPORT1

                        Amendment of Pa.R.J.C.P. 170 and 172

      On March 1, 2019, the Supreme Court amended Rule of Juvenile Court Procedure
170 to require the inclusion of additional information in a motion for expungement and
Rule 172 to require the Pennsylvania State Police and the Juvenile Court Judges'
Commission to be served a copy of the expungement order.

        The Criminal History Record Information Act provides for the expungement of both
written allegations and petitions in juvenile proceedings under certain circumstances.
See 18 Pa.C.S. § 9123(a); see also Pa.R.J.C.P. 170(A). In juvenile court vernacular,
crimes set forth in a written allegation are “allegations,” whereas crimes set forth in a
petition are “offenses.” Previously, Rule 170(B)(4) concerning expungement motions only
required the motion to contain allegations; it did not require the inclusion of offenses. Rule
170(B)(4) has been amended to add “or offenses.”

       Rule 170(B)(6) has been amended to require the inclusion of the “juvenile” to more
accurately describe the offense tracking number. The commentary has also been
revised to add the “juvenile” descriptor.

       Within the Comment to Rule 170, the phrase, “any party may file,” has been
removed. The Committee recommended removing this phrase because it did not wish to
imply that a non-party, such as a juvenile probation officer, is foreclosed from motioning
for an expungement when, for example, a juvenile has been discharged from supervision
following a consent decree or informal adjustment. Other non-substantive revisions to
the Comment included the elimination of a paragraph of historical language explaining
amendments in 2014.

        The Pennsylvania State Police is required to maintain a statewide registry of
juvenile history record information, fingerprints, and photographs. See 42 Pa.C.S. §
6309(b). Additionally, the Juvenile Court Judges' Commission's Information Technology
Division collects, compiles, and publishes the juvenile court statistics. See 42 Pa.C.S. §
6373. Accordingly, information related to juvenile cases is shared with these
entities. See 42 Pa.C.S. § 6309(c) & (d).

       Rule 172 was amended to ensure that these entities maintain accurate information
pertaining to juvenile records by requiring copies of expungement orders to be served

1   The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.
upon those entities in every matter. The amendment to Rule 170(B)(6) requires the
JOTN, if available, to be included in the expungement motion. By operation of Rule
172(A)(1), this information is also included in the expungement order to assist the entities
in performing their functions.

      As a result of a public comment, a joint committee of the Juvenile Court Procedural
Rules Committee and the Criminal Procedural Rules Committee was formed to consider
whether the Juvenile Rules or the Criminal Rules should govern the expungement
procedures for summary offenses committed by a defendant under the age of 18. For
reasons more fully discussed in the Final Report being filed with the amendments of
Pa.R.Crim.P. 490 and 490.1, the Comment to Rule 170 is being revised to add:

       For expungement of summary offenses heard by a magisterial district court
       or criminal court, see Pa.R.Crim.P. 490 and 490.1 (truancy). For eligibility
       for expungement, see 18 Pa.C.S. § 9123(a); 24 P.S. § 13-1333.3(h)
       (truancy).

       The purpose of this reference is to direct readers to the Criminal Rules for
procedures for the expungement of summary offenses, as well as reference the statutes
establishing the eligibility for an expungement. The inclusion of “criminal court” is
intended to reflect instances where more serious charges against a minor have been
dismissed and the criminal court judge sits as a magisterial district court judge. The
reference to the court where the record is located was believed to be more accurate than
to the status of the jurist adjudicating the matter.

       The amendments will become effective July 1, 2019.




                                             2